Case 20-04025-MM11 Filed 08/07/20 Entered 08/07/20 13:43:16 Doci1 Pg.1of4

 

Fillin this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF CALIFORNIA

 

Case number (if known) Chapter 11

 

[J Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name Storage Media Group, Inc.

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification | XX-XXXXXXX
Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

2244 Faraday Ave., #103
Carlsbad, CA 92008

 

 

 

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
San Diego Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) _www.storagemediagroup.com

 

=

Type of debtor [¥] Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
(_J Partnership (excluding LLP)
[-] Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-04025-MM11_ Filed 08/07/20 Entered 08/07/20 13:43:16 Doci1 Pg.2o0f4

Debtor Storage Media Group, Inc. Case number (if known)

Name

7. Describe debtor's business

 

A. Check one:

OC Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
[] Railroad (as defined in 11 U.S.C. § 101(44))

[J Stockbroker (as defined in 11 U.S.C. § 101(53A))

CT Commodity Broker (as defined in 11 U.S.C. § 101(6))

[_] Clearing Bank (as defined in 11 U.S.C. § 781(3))

[¥] None of the above

B. Check all that apply

Oo Tax-exempt entity (as described in 26 U.S.C. §501)

[_] Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
[] Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http://www.uscourts.qow/four-digit-national-association-naics-codes.

 

4234
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? L] Chapter 7
[_] Chapter 9

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor") must
check the second sub-box.

[¥] Chapter 11. Check all that apply:

[J The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

[¥] The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

[] The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankrupicy under Chapter 11
(Official Form 201A) with this form.

[_] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

OO

[-] Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

I] No.
[_] Yes.

District When Case number

 

District When Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

[¥] No
1] Yes.

Debtor Relationship

 

District When Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Debtor Storage Media Group, Inc.

Case 20-04025-MM11_ Filed 08/07/20 Entered 08/07/20 13:43:16 Doci1 Pg.3o0f4

Case number (if known)

 

Name

 

11. Why is the case filed in Check aif that apply:
this district? : a . a oo a : :
[¥) Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.
L] Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.
12. Does the debtorownor  [y¥] No

have possession of any
real property or personal
property that needs
immediate attention?

[-] Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check aif that apply.)
im It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

[_] It needs to be physically secured or protected from the weather.

J It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

(_] Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?

[] No

Cl] Yes. insurance agency

 

Contact name

 

Phone

 

 

(Leal Statistical and administrative information

13.

 

Check one:
CT] Funds will be available for distribution to unsecured creditors.
[¥] After any administrative expenses are paid, no funds will be available to unsecured creditors.

Debtor's estimation of
available funds

 

 

 

14. Estimated number of CC 1-49 CL] 1,000-5,000 C] 25,001-50,000
creditors [_] 50-99 [] 5001-10,000 {_] 50,001-100,000

[¥] 100-199 [_] 10,001-25,000 [_] More than100,000
[_] 200-999

15. Estimated Assets L_] $0 - $50,000 [_] $1,000,001 - $10 million [_] $500,000,001 - $1 billion
L_] $50,001 - $100,000 [| $10,000,001 - $50. million [_] $1,000,000,001 - $10 billion
[_J $100,001 - $500,000 [] $50,000,001 - $100 million [_] $10,000,000,001 - $50 billion
[¥] $500,001 - $1 million [_| $100,000,001 - $500 million [] More than $50 billion

16. Estimated liabilities (_] $0 - $50,000 [¥] $1,000,001 - $10 million {_] $500,000,001 - $1 billion

[_] $50,001 - $100,000
[_] $100,001 - $500,000
[_] $500,001 - $1 million

[_] $10,000,001 - $50 million
[_] $50,000,001 - $100 million
[_] $100,000,001 - $500 million

[_] $1,000,000,001 - $10 billion
[_] $10,000,000,001 - $50 billion
[_] More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 20-04025-MM11_ Filed 08/07/20 Entered 08/07/20 13:43:16 Doci1 Pg.4of4

Debtor Storage Media Group, Inc. Case number (if known)

 

Name

ie Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on August _7, 2020

 

 

 

 

 

 

 

 

 

 

MM/DD/IYYYY
xX > Ajit Kumar Chutke
$lgnature of authorized representative of debtor Printed name
Title
18. Signature of attorney x Date August 7, 2020
Signature of attorney for debtor MM/DD/IYYYY
Kelly Ann Tran
Printed name
Small Law PC
Firm name
1350 Columbia Street, Suite 700
San Diego, CA 92101-8229
Number, Street, City, State & ZIP Code
Contact phone 619-430-4795 Email address kelly@smalllawcorp.com

 

California State Bar #254476
Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
